Irrevocable Guaranty Contract of Maximum Amount
Contract No.: 2010 Long Zi No. 00106082367-1


To: China Merchants Bank CO., Ltd. Shenzhen Longgang  Sub-branch


Bank and Shenzhen Highpower Technology Co., Ltd. (referred to as "Credit
Applicant ") on __ __ 2010 signed the 2010 Long Zi No. 00106082367 of the
"Credit Agreement" (referred to as "Credit Agreement"). Under the "Credit
Agreement", between the September 1, 2010 and September 1, 2011 the credit
period (referred to as "Credit Period"), within the Bank to credit the applicant
for a total of RMB 2.5million (Including the equivalent in other currencies)
line of credit (referred to as "credit line").


Required by the credit applicant, the sponsor agreed to provide the guarantees,
letters of credit the applicant voluntarily <Credit Agreement> under all the
debt owed to the Bank assume joint guarantee responsibilities. As follows:


 1 Guaranty Contract is the maximum amount of guarantee.
1.1  In the credit period, the Bank can provide loans or other credit, according
to the "Credit Agreement" and / or the contracts under the Agreement of the
graded credit applicant. Credit line credit application cycle can be recycled,
disposable credit line credit application shall not recycled. Each loan or other
credit in the amount, duration, and other specific uses can be agreed upon by
the specific contract.
Maturity date of the specific business may be later than the "Credit Agreement"
the credit period agreed upon expiration date.


1.2 Credit expiration of the period, the Bank provided loans to the credit
applicant, there are still outstanding advances or other credit, that by the
guarantor in the guarantee as defined in Article 2 to ensure that bear several
and joint liability within; in the credit before the expiry of the period, such
as the Bank under the "Credit Agreement" and / or the specific contract to
provide for early recourse to the credit applicant, the guarantor of the
guarantee also defined in Article 2 of the guarantee liability within the bear
joint and several guarantees.


1.3 Bank credit to your credit within the period provided by the applicant
acceptance of commercial drafts, open letters of credit (including commissioned
switch to open letters of credit, the same below), open letter of
guarantee,  the opening letter of credit business delivery guarantee, even if
the credit expiration of the period the Bank advances has not happened, but your
credit after the expiry of the period under the Bank to such business advances
to the actual, resulting credit applicants by all obligations of the guarantor
in the guarantee as defined in Article 2 bear joint and several guarantees to
ensure that within the responsibility.


1.4 In the "Credit Agreement" under the specific business lines and credit
performance of the applicant and bank between the duration of the specific
business, interest rate and amount to reach agreement on renewal or change the
terms, or your warranty period under the Bank "Credit Agreement" and / or adjust
the interest rate of each specific contract, and without the consent of the
guarantor's consent or notify the guarantor and the guarantee to be accepted per
person, does not affect the guarantee of the Guarantor under this warranty
assumed.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 If the Credit Agreement of credit business under the Bank received the
documents for review by the Bank appear to be discrepant, but the credit
applicant to accept the discrepancy, the Bank pursuant to acceptance or payment
of foreign debt principal and interest arising, The sponsor is still in
accordance with the provisions of this Guaranty assume security responsibility,
not because the Bank did not consent to accept the discrepancy or the guarantor
agrees to notify the guarantor and any defense.


1.6 Credit under the letter of credit, letter of guarantee (or standby letter of
credit) of the changes, forward letter of credit payment is due upon acceptance
or extension of payment terms, etc., without the consent of the guarantor's
consent or notify the guarantor per capita and the guarantee to be recognized,
does not affect the Guarantor under this Guaranty assumed warranty.


2 Warranty


2.1 The scope of the guarantor to guarantee security for your line under the
"Credit Agreement" within the credit line provided by the applicant credit loans
and other credit balances of principal and (to a maximum of RMB 2.5million) and
interest, penalty interest, compound interest, liquidated damages, costs and
achieve debt factoring and other related costs. Including but not limited to:
2.1.1 the Bank under the "Credit Agreement" under the specific contract
principal balance of loans and related interest, penalty interest, compound
interest, penalty and related costs;
2.1.2 The performance of the Bank due to "Credit Agreement" under commercial
bills of exchange, letters of credit, guarantees, delivery guarantees and other
payment obligations under the letter of credit the applicant for the principal
balance of advances advances and interest, penalty interest, compound interest,
penalty and related costs;
2.1.3 under the factoring business, your line of credit applicants on the
transferee of receivables overdue debt and the corresponding penalty (fines),
and / or your credit line to purchase shall be paid a basic (basic commitment
purchase money) and related security management costs;
2.1.4 Your line "Credit Agreement" under the trade finance business, the bank
commissioned to make the advances and payments of foreign principal balance and
interest, penalty interest, compound interest, penalty and related costs;
2.1.5 Bank shall credit the applicant claims the credit, the commission of other
branches of China Merchants Bank to open letters of credit transfer to the
beneficiary, the Bank under the credit, the issuing bank to fulfill the
obligations for the credit advanced by the applicant and because of the advances
that occurred issuing the import financing, delivery of secured debt principal
balance and interest, penalty interest, compound interest, penalty and related
costs;
[-----] 2.1.6 Bank and credit the applicant signed a number of the original ---
the Credit Agreement, since the effective date of this Agreement, the original
Credit Agreement under the specific business in the balance of outstanding (such
as the provisions applicable in the fight in the [  ] "√");
2.1.7 the Bank to credit the applicant for all debt collection costs incurred
(including but not limited to legal fees, legal fees, advertising fees, service
fees, travel expenses, etc.).
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 The credit for recycling purposes, such as your credit line provided by the
applicant to the loan or other credit line of credit balance in excess of the
amount of principal, the guarantor of the loan balance exceeds the credit line
does not undertake to guarantee some amount of responsibility, not only over
credit limit the amount of principal balance of loans or other credit part of
their interest, penalties, compound interest, liquidated damages, fees and other
bear joint and several liability guarantee.
Notwithstanding the foregoing, but the guarantor clear: even if your credit line
at some point during the credit provided by the applicant to the loan or other
credit line of credit balance in excess of the amount of principal, but the Bank
require the guarantor to assume the responsibility to ensure that all and the
principal balance of the loan does not exceed credit limit, the guarantor shall
not dispute the grounds of the aforementioned agreement, and respond to the
principal balance of all credit and interest, penalty interest, compound
interest, liquidated damages, fees, etc. (specific to the first range of 2.1 to
the specific date) assume joint guarantee responsibilities.


3 Guarantees way
Confirm the guarantor guarantees in Article 2 within the scope of all debts and
liabilities of the applicant's credit economy, joint and several liability law.
If the applicant fails to credit, "Credit Agreement" and / or the specific
contract, the Bank timely settlement of all outstanding loans, advances and
other credit debt principal and interest and related costs, or "Credit
Agreement" and / or the specific contract any other prescribed an event of
default occurs, the Bank the right to direct recourse to the guarantor, without
first recourse to the credit applicant or proceedings. Even if the applicant for
the secured loan, "Credit Agreement" under the timely repayment of all debts can
be equipped with the mortgage or pledge or other security, the Bank has the
right to select applicants for credit in the "Credit Agreement" all the debts
under the direct recourse to the guarantor, without first dealing with
collateral, pledged property or goods under trade financing, bills and also
other guarantor without first recourse.
Bank issued notice of a claim is conclusive, the guarantor no objection to this.
The guarantor agrees to receive a written claim your bank within five days after
the notice, shown with the applicant to repay credit, "Credit Agreement" under
all the debt, without any certificate issued by the Bank and other documents.
Except in cases of obvious and significant errors, the company received the
money the Bank claims the amount of accurate data.
The right to take the Bank deems appropriate, including but not limited to fax,
mail, hand delivery, notice in the public media and other means of collection of
the guarantor.


4 Responsibility
The responsibility of the guarantor during the guarantee from the effective date
of this Guaranty until the "Credit Agreement" under each loan or other financing
or accounts receivable the Bank claims the transferee or each due date of
advances advances Day plus two years. Either a specific credit extension, the
extension to the extension of the warranty period plus two years only after the
expiry of the period.


5 Guarantees the independence
This guarantee is an independent, sustainable and effective, irrevocable and
unconditional, not subject to "Credit Agreement" and the effect of specific
contracts, from credit applicant and any units / individuals entered into any
agreement, document the impact, nor Applicants for credit fraud, restructuring,
closure, dissolution, liquidation, bankruptcy, merger (the merger), division,
restructuring, etc. of any change, from your bank to give credit applicants on
the grace period and any time extension or delay the exercise of the Bank
Recovery of credit applicants according to the agreement the rights owed
affected in any way.
Even arrived at the same time otherwise the quality, charge or other security
guarantor under the Bank to give up, change or dissolve credit, guarantee or
pledge to change the responsibility to ensure that lifting the other guarantor,
the guarantor under this guarantee is still the contents of your bank
responsibility of guarantee.
 
 
3

--------------------------------------------------------------------------------

 
 
6 Representations and Warranties of the Guarantor in particular the following:


6.1 The guarantor is established by law, legal entities with the guarantor, or
other organizations with a qualified guarantor or the guarantor for the full
civil capacity of natural persons (identity card number is 430104196803184316),
willing to use all or any law of the guarantor secured the right to dispose of
assets to ensure the performance of its obligations under this Guaranty;
6.2 The Guarantor guarantees have been issued by the full authority or higher
authority / Board of Directors shall be entitled to approval;
6.3 This guarantee is issued by the true intention of the guarantor, there is no
element of fraud or coercion;
6.4 The failure of the guarantor before the guarantee, the total amount of all
foreign security (including foreign currency translation) does not exceed the
total equity of the Guarantor;
6.5 The Bank requires the Bank to provide timely financial statements, and
timely notification to the Bank of the guarantor in the production, operation
and management of major decisions and changes;
6.6 guarantor to the Bank to provide financial statements and all other
documents are true and legal, the legal representative of the sponsor or other
responsible person can not shirk this liability;
6.7 According to the requirements of the Bank, issued "to guarantee" the book;
6.8 Registration of the guarantor's business, organizational structure,
ownership structure, mode of operation or financial condition or the occurrence
of any change in the debt restructuring, significant related party transactions
and other matters, shall not affect the guarantee legally binding on the
guarantor, such as the above changes occurred may affect the guarantor's ability
to fulfill this guarantee, the guarantor of the obligation to immediately notify
the Bank;
6.9 Guarantor's heirs or assigns all of this Guaranty subject to the terms. Not
by the written consent of the Bank, the Guarantor will not transfer the warranty
obligations.
6.10 The provisions of this Guaranty Guarantor fails to pay off the secured
debt, the guarantor of the Bank is entitled to open your bank account or other
financial institutions entrusted to the institution from the guarantor of the
account opening charge until paid Qing "Credit Agreement" under the credit
applicant all the debt owed the Bank so far.


7  Abstention
The effective period of this guarantee, the Bank of the credit applicant and the
guarantor of any default or delay in the act to impose any tolerance, indulgence
or delay the implementation of "Credit Agreement" and this guarantees the Bank
shall enjoy the interest or right, are not damage, affect or limit the Bank in
accordance with relevant legal provisions and the guarantees as a creditor
should be entitled to all benefits and rights can not be regarded as giving up
your bank breach of existing or future right to take action.


8 Disputes and Dispute Resolution
This guarantee applies to the laws, because this guarantees the controversy and
disputes arising from the guarantor agreed to "Credit Agreement" by the agreed
mode of settlement of disputes.
 
 
4

--------------------------------------------------------------------------------

 
 
9 Terms
Terms used in this Guarantee, unless otherwise expressly stated, all with the
"Credit Agreement" provides the same meaning.


10 Notice
Between the Bank and the Guarantor on the Guarantee of the notice requirements
shall be in writing. By hand delivery, the recipient sign as a service (the
recipient rejected, deemed completed at the rejection); to submit postal
correspondence, and sent as a service after the expiry of the 7th; to submitted
by fax, fax the recipient receives the fax as a delivery system.
Bank to the public announcement, the media collection to the guarantor, the date
of the announcement as a service.
The sponsor's contact address is:
Change the contact address of the Guarantor shall promptly inform the Bank, and
may otherwise have to bear the loss.


11 Guarantees entry into force of this


11.1 The Guarantor is a legal person or other organization, this guarantees the
legal representative of the guarantor / responsible person or his authorized
representative signature / cover and stamped with the name of chapter guarantor
Seal / seal date of the contract.
11.2 The guarantor is a natural person, the guarantor of the guarantee of the
date of signature.


12 Claims and guarantees the right to transfer from


12.1 Whether the maximum amount of secured claim is determined to ensure that
your credit under the agreement about to transfer all third party claims, the
most high security were transferred together from the right to claim the
assignee.


12.2 Guaranty secured claim is confirmed, your bank transfer part of the claim,
the guarantor of security in part be transferred from the right, your bank to
transfer part of the debt is not part of the assigned claims and claims by the
assignee of the surety the amount of shared security interests; the guarantee
secured claims determined before the transfer of part of the Bank claims,
security interests in part be transferred, the original guaranteed maximum
security of your main line of a corresponding reduction in the maximum amount of
debt (i.e. the original maximum security the maximum amount of the principal
claim your bank deduct the amount of the transferred part of the debt), the Bank
does not transfer to be part of the principal claim is confirmed, your bank to
transfer part of the debt is not part of assigned claims with the assignee of
the amount shared by credit guarantee of the guarantor interests.
 
 
5

--------------------------------------------------------------------------------

 
 
13 Supplementary Provisions
This Guaranty is three originals, the Bank, credit applicants, guarantors, and
institutions, armed with a witness, the same legal effect.


Special Note: all the provisions of this Guaranty made by the parties to full
consultation. Bank has drawn special attention to the other parties to waive or
limit the responsibility of banks, the banks have some of the unilateral right
to increase or limit the liability of other parties to the rights of other
parties to the terms, and its comprehensive and accurate understanding. Banks
should be the requirements of other parties to the terms of the corresponding
instructions. Contracting parties, the terms of this Guaranty understanding of
exactly the same.


Guarantor is a legal person or other organization to sign this column:
 
Guarantor: (Seal)
 
Legal representative / responsible person or authorized
agent (signature or cover name of chapter):
 
Guarantor Legal address:
 
 
 
When the guarantor is a natural person to sign this column:
 
Guarantor (Signature):
 
Guarantor Address: ---
 
 
 
Guarantor Bank: ---
 
Guarantor settlement accounts: ---
 
Tel: ---
 
Fax: ---
 
 
6

--------------------------------------------------------------------------------

 
 
[INFORMATION FOR PURPOSES OF FILING WITH THE SECURITIES AND EXCHANGE COMMISSION]


SCHEDULE A


PERSONS WHO ENTERED INTO THE
IRREVOCABLE GUARANTY CONTRACT OF MAXIMUM AMOUNT
 
●      Pan Dangyu
 
●      Hong Kong Highpower Technology Company Limited
 


 
7

--------------------------------------------------------------------------------

 
 


 

